DISSENTING OPINION BY
FREEDBERG, J.:
Appellant, Yvonne A. Love (“Wife”), appeals from the support order entered by the Philadelphia County Court of Common Pleas against Appellee, James C. Love *1280(“Husband”). Wife asks us to determine whether the trial court erred by refusing to enforce the terms of an Affidavit of Support that Husband filed with the Department of Homeland Security U.S. Citizenship and Immigration Services, in which he agreed to provide Wife with support in an amount equal to 125% of the Federal Poverty Guidelines. I affirm.
Section 213A of the Immigration and Nationality Act, 8 U.S.C. § 1183(a), provides that an individual who sponsors an immigrant as a permanent resident must execute an affidavit stating that the sponsor has an income of at least 125% of the federal poverty guideline for his household size. The sponsor must also agree to support the immigrant at a level that will maintain the immigrant’s income at 125% or more of the federal poverty guideline. The Form 1-864 Affidavit of Support contains, inter alia, the following provisions:
Part 8 Sponsor’s Contract
If you sign a Form 1-864 on behalf of any person (called the “intending immigrant”) who is applying for an immigrant visa or for adjustment of status to a permanent resident, and that intending immigrant submits the Form 1-864 to the U.S. Government with his or her application for an immigrant visa or adjustment of status, under section 213A of the Immigration and Nationality Act these actions create a contract between you and the U.S. Government. The intending immigrant’s becoming a permanent resident is the “consideration” for the contract.
Under this contract, you agree that, in deciding whether the intending immigrant can establish that he or she is not inadmissible to the United States as an alien likely to become a public charge, the U.S. Government can consider your income and assets to be available for the support of the intending immigrant.
[[Image here]]
If you do not provide sufficient support to the person who becomes a permanent resident based on the Form 1-864 that you signed, that person may sue you for this support.
[[Image here]]
Your obligations under a Form 1-864 will end if the person who becomes a permanent resident based on a Form I-864 that you signed:
• Becomes a U.S. citizen.
• Has worked, or can be credited with 40 quarters of coverage under the Social Security Act.
• No longer has lawful permanent resident status, and has departed the United States;
• Becomes subject to removal, but applies for and obtains in removal proceedings a new grant of adjustment of status based on a new affidavit of support, if one is required, or
• Dies
Note that divorce does not terminate your obligations under this Form 1-864.
The Affidavit “is legally enforceable against the sponsor by the sponsored alien, the Federal Government, any State (or any political subdivision of such State), or by any other entity that provides any means-tested public benefit....” 8 U.S.C.A. § 1183a(a)(1)(B). “An action to enforce an affidavit of support executed under subsection (a) of this section may be brought against the sponsor in any appropriate court by a sponsored alien, with respect to financial support.” 8 U.S.C.A. § 1183(a)(e).
In Pennsylvania, support obligations are determined according to statewide guidelines. Section 4322 of the Domestic Relations Code provides in relevant part:
§ 4322 Support Guideline
(a) Statewide Guideline. Child and spousal support shall be awarded *1281pursuant to a Statewide guideline as established by general rule by the Supreme Court, so that persons similarly situated shall be treated similarly. The guideline shall be based upon the reasonable needs of the child or spouse seeking support and the ability of the obligor to provide support.
(b) Rebuttable Presumption. There shall be a rebuttable presumption in any judicial or expedited process, that the amount of the award which would result from the application of such guideline is the correct amount of support to be awarded.
23 Pa.C.S. § 4322. “The support guideline amount is presumed to be ... a payment which the obligor can reasonably afford.” Ball v. Minnick, 538 Pa. 441, 648 A.2d 1192, 1197 (1994). The support guidelines set forth the amount of support based on the net monthly incomes of each of the parties. Pa.R.C.P.1910.16-1(a)(1). Accordingly, a support order based on the guideline amount does not impose an obligation that is beyond the obligor’s reasonable ability to comply.
The issue Wife raises is whether an INA Affidavit of Support affects the amount an obligor owes under a support order when the support guideline amount is less than 125% of the Federal Poverty Guidelines. Support orders are vested with characteristics that make them unique among civil orders. Comparing support orders to support agreements, the Supreme Court in Nicholson v. Combs, 550 Pa. 23, 703 A.2d 407 (1997)1 noted:
A support or alimony order is a creation of statute and an incident of the marriage which is enforceable by operation of law. Proceedings relative to such orders contain due process requirements, evidentiary findings and involve scrutiny by the court as to their validity.... In return for this closely proscribed legal proceeding with its attendant safeguards and judicial findings, the legislature has extended the power to bring about compliance by granting courts the right to attach property and wages and to incarcerate willfully delinquent obligors.
Id. at 414 (citation omitted). Enforcement of agreements is significantly more restricted.
Since they are not court orders, the extraordinary powers flowing from a court are not available. To jail a person for failing to pay on his agreement (which created a debt) is prohibited by our constitutions, state and federal, as imprisonment for debt.
Id. (citation omitted). Nicholson further noted that a civil remedy is available to a party for enforcement of a support agreement:
... [T]he existence of a proceeding on the support order in the family court does not preclude a payee from initiating a separate civil action based on a support agreement either for compensatory damages or for specific performance. In an action at law, the payee may recover breach of contract damages .... The payee may also seek relief in equity through an order of specific performance directing the payor to comply with his or her future support obligations under the agreement.
Id. at 417. Consistent with Nicholson, the trial court properly concluded that “Wife’s remedy would be to initiate a separate civil action based on the Affidavit either for compensatory damages or for specific performance for breach of contract.” Trial Court Opinion, at 9. This strikes an appropriate balance between Wife’s interest in seeking to enforce the 1-864 Affidavit and *1282Husband’s interest in being free from potential incarceration based on a breach of contract.2
The majority contends that the trial court’s reliance on Nicholson was improper because it was decided “before the 1988 amendments to the Divorce Code,” which included the enactment of 23 Pa.C.S.A. § 3105. Section 3105 applies to “an agreement regarding matters within the jurisdiction of the court under this part.” Id. (underlining added). “[T]his part” refers to the Divorce Code, which is Part IV of Title 23, “Domestic Relations.” 23 Pa.C.S.A. § 3101. However, the instant matter is an action for support. Support actions are governed by Title 23, Part V, “Support, Property and Contracts.” Thus, Section 3105, related to issues arising under Part IV, the Divorce Code, is inapplicable to a support action, which is governed by Part V. Thus, I believe Section 3105 is inapplicable in the instant matter.
The majority’s reliance of Pa.R.C.P. 1910.16-5(1) and (1) is misplaced. The existence of the affidavit required by the federal statute has not established that Wife has “unusual needs” or “unusual fixed obligations.” Nor are there “relevant and appropriate factors” justifying departure from determination of Husband’s support obligation based on the monthly net income of the parties.
Contract damages based on the Affidavit of Support were not before the trial court. Accordingly, we need not address Wife’s contention that the trial court erred in concluding that she was not prejudiced by the Court’s refusal to enforce the Affidavit of Support because she “might not be entitled to any amount under the Affidavit of Support.” The Affidavit of Support is to be litigated another day, and any observations of the trial court relating to the effect of the support order on the Affidavit of Support are dicta.3
Wife also argues that the trial court erred in concluding that she was not prejudiced by the court’s refusal to enforce the Affidavit of Support because she may have waived her right to raise the issue. Despite raising the possibility of waiver, the court considered, addressed, and rejected Wife’s argument that the court should have enforced the Affidavit of Support. Furthermore, the trial court recognized that “Wife is free to pursue enforcement of the agreement in civil proceedings.” The contractual obligation to provide support at 125% of the federal poverty level by order of court risks creating a situation wherein Husband is subject to attachment and contempt proceedings for an obligation beyond his ability to pay.
For the foregoing reasons, I would affirm the trial court’s order.

. Quoting from Sonder v. Sonder, 378 Pa.Super. 474, 549 A.2d 155 (1988).


. Wife argues that once the trial court determined not to enforce the Affidavit of Support in the support action, it should have enforced it as a contract obligation. She asserts that by introducing the Affidavit of Support at the master’s hearing, raising the issue in her exceptions to the second master's report and arguing it in her memorandum in support of exceptions, and at the June 15, 2010 hearing, she was entitled to relief on a contract theory. Neither the Complaint nor the Amended Complaint advised Husband that he was being sued for breach of contract.


. In dicta, the trial court noted that Wife claimed that she was entitled to spousal support in the amount of $13,537,50 per year, which is 125% of the poverty guideline level for a family of one. However, 125% of the poverty guideline level for a family of two, such as Wife and her daughter, is $18,212.50 per year. The Court asserted that Wife's earning capacity of $9,740, the child support award of $7,464 and the spousal support award of $3,876, total $21,090 per year, which exceeds the poverty guideline level for a family of two.